Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20    PageID.1645   Page 1 of 16




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 JONATHAN RODEN,


                Plaintiff,                   Case No. 16-11208
                                             District Judge Victoria A. Roberts
 v.                                          Magistrate Judge Anthony P. Patti

 MICHELLE FLOYD, et al.,


                Defendants.
 _______________________/


  ORDER DENYING PLAINTIFF’S MOTION FOR SANCTIONS AND CIVIL
                  CONTEMPT [ECF No. 113]
      I.     INTRODUCTION

           Plaintiff Jonathan Roden (“Roden”) filed a Motion for Sanctions and

 Civil Contempt against Defendants Michelle Floyd, Richard Cady, and

 Shawn Brewer, all Michigan Department of Corrections (“MDOC”)

 employees. Roden alleges a host of discovery violations pertaining to his

 First Amendment retaliation action. He claims Defendants transferred him to

 another correctional facility because he filed multiple grievances against

 them.



                                         1
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20      PageID.1646   Page 2 of 16




          Roden asks the Court to: (1) establish Defendants’ liability for

 retaliation and due process violations, grant his Motion for Summary

 Judgment [ECF No. 106] and award $50,000 plus interest and costs; (2)

 reimburse Roden $5,500 for discovery costs; and (3) set his remaining claim

 of conspiracy to manufacture a sexual harassment for trial with evidentiary

 restrictions.

          Because Roden fails to show by clear and convincing evidence that

 Defendants violated any court order, or that Defendants engaged in bad faith

 conduct, the Court DENIES his Motion. The standard for sanctions is high,

 and the Court does not find Defendants’ conduct sanctionable. However,

 Defendants must amend and/or supplement their discovery responses as

 outlined in this order by April 30, 2020.

    II.      RELEVANT PROCEDURAL BACKGROUND

          Roden filed a Motion to Compel Shawn Brewer to provide answers to

 several discovery requests. [ECF No. 80]. Magistrate Judge Patti ordered

 Brewer to supplement and/or amend his responses to several discovery

 requests by March 27, 2019. [ECF No. 89, PageID.1294].

          Request No. 7 required Defendants to disclose “all facility wide [sic] J-

 Pay messages sent from [Brewer] to JCF population concerning more


                                          2
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1647   Page 3 of 16




 phones being requested, denied, and approved sent between May 1, 2015

 and June 7, 2015.” Brewer objected to the request, saying he was not in

 possession of and did not have access to the requested messages since he

 was no longer assigned to the Cotton Correctional Facility. Magistrate Judge

 Patti sustained the objection and found that Roden failed to show that

 Brewer, in his capacity, had access to the requested messages. Magistrate

 Judge Patti noted that MDOC had since transitioned from J-Pay to a new

 third-party vendor.

       Roden objected to this finding. He stated that while J-Pay is no longer

 used to deposit money into prisoner accounts, MDOC still utilizes J-Pay for

 “all electronic messaging communications and media.” [ECF No. 90,

 PageID.1297]. Roden explained the process by which Brewer could access

 messages he sent through the system while he was the Cotton Correctional

 Facility warden.

       The Court held a status conference on November 12, 2019. The Court

 ordered defense counsel to contact the MDOC Office of Legal Affairs at the

 Cotton Facility, and find out who had possession, custody, and control of the

 requested information. [ECF No. 110]. After a second status conference on

 November 21, 2019, the Court ordered defense counsel – in his capacity as

 counsel for the MDOC – to obtain and provide Roden with the requested J-
                                       3
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20       PageID.1648   Page 4 of 16




 Pay records that were in the possession, custody, or control of MDOC

 personnel. [ECF No. 111]. Defense counsel filed proof of service on

 December 5, 2019. He certified that he served one J-Pay message via first

 class mail to Roden. This message is dated June 24, 2015, Bates Numbered

 RODEN001049. The Court notes that this message is outside the range of

 dates Roden requested.

           Now, Roden says what remains in dispute are responsive J-Pay

 messages within the range of dates requested, texts, and emails from MDOC

 employees J. Rohrig and M. Bennett. He also alleges Defendants made

 several false submissions to the Court throughout this litigation.

    III.      STANDARD OF REVIEW

           Roden cites Federal Rules of Civil Procedure 37(b) and (c), and 11(b)

 and (c) as the bases for his Motion.

           Under Fed. R. Civ. P. 37(b)(2), a district court may sanction parties for

 failure to comply with discovery orders in several ways. “A district court

 unquestionably has the power to hold a litigant in civil contempt for failure to

 comply with a discovery order.” United States v. Conces, 507 F.3d 1028,

 1041 (6th Cir. 2007). The moving party must prove by clear and convincing

 evidence that the party to be held in contempt violated a court order. Id. at


                                           4
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20    PageID.1649   Page 5 of 16




 1042 (citing Grace v. Ctr. For Auto Safety, 72 F.3d 1236, 1241 (6th Cir.

 1996). “The order in question must be ‘definite and specific,’ and ‘ambiguities

 must be resolved in favor of” the persons alleged to be in contempt.” Id.

 (internal quotation marks and citations omitted).

       Except where Rule 37(c) applies, Rule 37(b) usually has “no

 application” where there is no court order. United States v. Reyes, 307 F.3d

 451 (6th Cir. 2002). Under Rule 37(c), the Court may impose appropriate

 sanctions for a party’s failure “to provide information or identify a witness as

 required by Rule 26(a) or (e).” Fed. R. Civ. P. 37(c)(1). See E.E.O.C. v. JP

 Morgan Chase Bank, N.A., 295 F.R.D. 166, 173 (S.D. Ohio, Fed. 28, 2013).

       Under Fed. R. Civ. P. 11, a Court may impose appropriate sanctions

 “when a party submits to the court pleadings, motions or papers that are

 presented for an improper purpose, are not warranted by existing law or a

 nonfrivolous extension of the law, or if the allegations and factual contentions

 do not have evidentiary support.” First Bank of Marietta v. Hartford

 Underwriters Ins. Co., 307 F.3d 501, 510 (6th Cir. 2002); Fed. R. Civ. P.

 11(b)(1) through (3); Fed. R. Civ. P. 11(c). However, Rule 11 – by its own

 terms – “does not apply to disclosures and discovery requests, responses,

 objections, and motions under Rules 26 through 37.” Fed. R. Civ. P. 11(d).



                                        5
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1650   Page 6 of 16




          Independent of the Federal Rules of Civil Procedure, a district court

 has the inherent authority to sanction parties for bad faith conduct in

 litigation. Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991) (“[W]hen there

 is bad-faith conduct in the course of litigation that could be adequately

 sanctioned under the Rules, the court should ordinarily rely on the Rules

 rather than the inherent power. But if in the informed discretion of the court,

 neither the statute nor the Rules are up to the task, the court may safely rely

 on its inherent power.”).

    IV.     ANALYSIS

          Roden says the documents and records in dispute are “J-Pay

 messages, texts and emails from J. Rohrig and M. Bennette [sic].” [ECF No.

 113, PageID.1553]. J. Rohrig and M. Bennett are MDOC employees, but

 they are not parties to this case.

          Roden calls these materials “essential evidence.” He argues defense

 counsel defied a Court order to “acquire and provide the essential evidence”

 by providing only one J-Pay message sent from Brewer to a JCF

 administrative assistant, instead of to the entire JCF population.

          Separate from any specific discovery order, Roden also alleges

 Defendants made numerous false submissions.


                                         6
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1651   Page 7 of 16




       The Court will discuss the specific discovery order at issue first, and

 then turn to Roden’s allegations of false submissions by Defendants.

       a. The Court’s December 2019 Order [ECF No. 111]

       The Court’s December 3, 2019 order must be read in conjunction with

 its November 21, 2019 order. [ECF No. 110]. Both address Roden’s

 objection to Magistrate Judge Patti’s order regarding Roden’s discovery

 Request for Production No. 7 for “all facility wide J-Pay messages sent from

 [Brewer] to JCF population concerning more phones being requested,

 denied, and approved sent between May 1, 2015 and June 7, 2015.”

       Roden says Defendants refused to comply with the Court’s order to

 provide “essential evidence.” Roden calls the “essential evidence” J-Pay

 messages, texts, and e-mails from J. Rohrig and M. Bennett.

       Defendants say they did not violate any Court order because the

 Court’s December 3, 2019 order directed defense counsel to produce

 responsive J-Pay messages – not other discovery – and that defense

 counsel complied by producing the only responsive J-Pay message. With

 that, he filed proof of service.

       Defense counsel is correct regarding the scope of the Court’s order.

 Neither order addresses text messages or emails from witnesses.

                                       7
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1652   Page 8 of 16




           But Roden also argues the single J-Pay message produced by

 Defendants is “patently non-responsive” because it is “the wrong type of

 correspondence, between the wrong parties, and outside of the time line

 (sic).”

           Defendants acknowledge that this copy of the J-Pay message was

 sent to a JCF administrative assistant, but they say an identical copy was

 sent to JCF inmates through J-Pay as well.

           The standard for sanctions is high. But while Defendants’ discovery

 response is insufficient, Roden does not prove by clear and convincing

 evidence that Defendants defied the Court’s order to produce J-Pay

 messages. The Court notes the produced J-Pay message is outside of the

 requested timeframe; however, Defendants clarify in their discovery

 response that this is the only responsive J-Pay message, [ECF No. 113,

 PageID.1579] and the message is regarding the requested subject matter –

 the installation of phones. Id. at 1580. However, the Court cannot discern

 why Defendants provided Roden with a copy of an email to an administrative

 assistant instead of a copy of the J-Pay message sent to JCF inmates.

 Although this is the second order directing Defendants to respond to this

 discovery request, the Court declines to impose sanctions. However,



                                         8
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1653   Page 9 of 16




 Defendants must amend and/or supplement their discovery response to

 Roden’s Request for Production No. 7 by April 30, 2020.

       b. Defendants’ Alleged False Submissions

               i. Alleged Omitted Emails from Defendant Floyd and Other
                  False Submissions
       Roden says Defendants violated Rule 11(b) by submitting several false

 submissions to the Court. Roden says these submissions are demonstrably

 false and manufactured to mislead the Court, delay proceedings, cover up

 retaliation, and have his lawsuit dismissed. The Court addresses each

 allegation.

               1. Alleged False Submissions
       Roden says the following submissions are false and misleading: (1)

 affidavits from Defendant Floyd alleging that Roden was found in possession

 of a love letter that was sexual in nature describing a female teacher

 associated with Jackson College [ECF No. 19-9]; (2) arguments in

 Defendants second Motion for Summary Judgment that Roden’s transfer

 was the result of his infatuation with JCF female staff, and his sexual

 fantasies involving JCF female staff required immediate action [ECF No. 44];

 (3) a grievance response attached to Defendants second Motion for

 Summary Judgment that Dr. Clark – a teacher with Jackson College –

 submitted a prisoner program work assignment evaluation to terminate
                                       9
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1654   Page 10 of 16




  Roden from his work assignment as a tutor because he was writing letters to

  female staff [ECF No. 44-3].

        Roden also points to a response from Defendants’ Litigation

  Coordinator – Kimberly Napier – to a 2015 Freedom of Information Act

  request. Roden says Napier claimed there were 100 pages of documents

  demonstrating Roden was writing letters to staff. Roden says he paid a

  $254.00 processing fee to receive these documents; however, after a 3-

  month delay, Napier admitted no such documents existed. But Napier is not

  a party to this case, and that submission was not in response to any

  discovery request in this case. Although this is troubling, the Court will not

  consider this. Roden does not allege Defendants played a part in Napier’s

  conduct.

        Defendants say Roden claims certain submissions are false because

  he disagrees with their contents. They say Roden makes conclusory

  statements about Defendants’ alleged omissions but fails to provide

  supporting evidence other than his own disagreement with their arguments.

  Defendants say they have different points of view, memories, and opinions,

  so it is “without question” that some of their answers would be slightly

  different. [ECF No. 14, PageID.1590].



                                       10
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1655   Page 11 of 16




        Roden says arguments that Defendants made in support of their

  motions for summary judgment are false and attempts to support his

  allegations by pointing to differing discovery answers from Defendants. He

  says “Defendants” claimed he was writing sexually suggestive letters and

  fantasizing about female staff, and that he posed a threat to safety and

  security which required immediate action. He says Cady stated he has no

  knowledge of this, Floyd admitted she has no knowledge of this, and that

  Brewer initially claimed he saw a love letter, but later admitted he recalled a

  greeting card.

        The Court cannot impose sanctions under Rule 11 for discovery

  violations. See Fed. R. Civ. P. 11(d). Aside from Defendants’ differing

  discovery responses, Roden does not present evidence to support his claim

  that Defendants submitted false arguments to the Court in their motions for

  summary judgment. Further, the Court is not persuaded that Defendants

  varying discovery responses rise to a sanctionable level under Rule 37 or

  the Court’s inherent power. First, the Court dismissed defendants from this

  case – Roden does not point to a specific defendant’s statements. And,

  Roden does not show that Defendants intentionally made false statements

  in discovery.



                                        11
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1656   Page 12 of 16




              2. Roden’s Motion to Compel Defendant Brewer’s Discovery
                 Responses
        Roden sought to compel Brewer’s response to his Request No. 5, “any

  and all e-mails to or from any staff at JCF to or from MDOC Central

  Classification between July 27, 2015 and September 1, 2015, pertaining to

  or related to Roden, 319782, Transfer Hold.” [ECF No. 80, PageID.1189].

  Brewer objected to the request; he said it was overly broad and unduly

  burdensome, and the only emails he would have possession, custody, or

  control of are those that were either sent to or received by him; he does not

  have access to the emails of other MDOC employees. [ECF No. 85,

  PageID.1266].

        Now, Roden says Defendants’ assertion that they do not have

  possession, custody, or control of emails of JCF staff is false because

  Defendants already produced emails from outside their alleged access and

  control. Specifically, Roden says Brewer provided emails between “J.

  Vanburen” and Floyd; and Floyd provided emails between “J. Vanburen” and

  “K. Napier,” “K. Napier” and “K. Rose,” and “K. Napier” and “V. Lashley.”

  [ECF No. 113, PageID.1554].




                                       12
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1657   Page 13 of 16




        Defendants say they do not have access to co-worker emails, and the

  email chains Roden submits are simply email chains, where they were

  forwarded earlier emails.

        In his Reply brief, Roden says he made a document request to Floyd

  for emails in 2017. He says Floyd failed to provide two emails in the 2017

  document request; instead, the documents were provided by Brewer in 2019.

        The Court cannot apply sanctions under Rule 11(b) for “disclosures

  and discovery requests, responses, objections, and motions under Rules 26

  through 37.” Fed. R. Civ. P. 11(d). However, the Court may impose sanctions

  under Rule 37(c)(1) for failure to disclose information. The Court is disturbed

  by Roden’s allegation that Floyd omitted emails in her discovery responses.

  Before the Court considers the imposition of sanctions, Defendants must

  respond to Roden’s allegation and explain why emails from Floyd were not

  included in her response. Defendants must do so by April 30, 2020.

              ii.   Requested Emails from Witnesses

        Given Roden’s allegation that Defendants do in fact have access to

  JCF and MDOC staff emails, Roden asks the Court to impose sanctions on

  them for their refusal to provide emails from MDOC employees J. Rohrig and

  M. Bennett. Magistrate Judge Patti allowed Roden to serve subpoenas on


                                        13
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1658   Page 14 of 16




  MDOC litigation manager J. Curling, and J. Rohrig, and M. Bennett. [ECF

  No. 97]. The docket does not reflect a return of service regarding these

  subpoenas. It is unclear whether the subpoenas were successfully served.

  But Roden says Defendants are suppressing evidence and witness

  testimony by instructing, acquiescing, and allowing nonparty managing

  agents (he does not name these managing agents, but presumably he

  means J. Rohrig and M. Bennett based on his indication that their emails are

  “essential evidence”) to refuse to return service notices. He also says

  Defendants presented false reasons for refusing to provide this discovery.

        Defendants say this claim is without merit. They say: (1) emails of non-

  parties are not under their control; (2) Roden did not serve a copy of the non-

  party subpoenas on Defendants; and (3) Defendants cannot be penalized

  for the acts of non-parties.

        Roden submits an affidavit saying he did mail subpoenas for non-party

  witnesses to defense counsel and the litigation manager for the MDOC. He

  attaches mailing receipts as exhibits. Roden does not attach copies of the

  actual subpoenas, nor did he file a certificate of service on the docket. See

  Fed. R. Civ. P. 45(b)(4).




                                        14
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1659   Page 15 of 16




          Regardless of whether Roden served Defendants with the subpoenas,

  they are correct: Defendants cannot be compelled to produce documents

  they do not have access to. Nor have Defendants violated any discovery

  order because witnesses did not respond to Roden’s subpoenas. Roden fails

  to support his allegation that Defendants are suppressing evidence and

  testimony from witnesses.

          Fed. R. Civ. P. 45 governs the issuance of subpoenas, and allows the

  Court to sanction anyone who, after having been served, fails “without

  adequate excuse to obey the subpoena or an order related to it.” Id. There

  is no indication on the docket that subpoenas were successfully served on

  witnesses. If and when Roden successfully does this, and the witnesses fail

  to comply, Roden can file a motion for contempt against them under Fed. R.

  Civ. P. 45(g).

     V.     CONCLUSION

          The Court DENIES Roden’s Motion for Civil Contempt and Sanctions.

          Defendants must: (1) amend and/or supplement their discovery

  response to Roden’s Request for Production No. 7; and (2) respond to

  Roden’s allegation and explain why emails from Floyd were not included in

  her response. Defendants must do this by April 30, 2020.


                                       15
Case 2:16-cv-11208-VAR-APP ECF No. 117 filed 04/17/20   PageID.1660   Page 16 of 16




        IT IS ORDERED.

  Date: April 17, 2020                           s/ Victoria A. Roberts
                                                 Victoria A. Roberts
                                                 United States District Judge




                                       16
